Per Curiam.
The debt attached is really due for the wages of a labourer. It was intended that it should be applied to the purchase of a lot of ground; but this intention. failed, and it remained a debt for wages. It never was anything else, for it never was really applied, or, if it was, it was only contingently applied. The execution attachment did not change the nature of the thing attached: it repiained a debt for wages still. If the purchase of the lot had been completed, the plaintiffs might 'have seized that, but it would have been subject to another exemption law. They have attached only the wages intended to be applied to that purchase, and they must take nothing by their writ. '.
Judgment reversed, and judgment for the defendant with costs, and record remitted.